Case 2:19-cr-00259-JCC Document 43-1 Filed 11/25/20 Page 1 of 6

EXHIBIT C
Case 2:19-cr-00259-JCC Document 43-1 Filed 11/25/20 Page 2 of 6

Office of the Attorney General
Washington, B. C. 20530

 

March 26, 2020

MEMORANDUM FOR DIRECTOR OF BUREAU PRISONS

FROM: THE ATTORNEY GENERAL Lf fy

SUBJECT: Prioritization of Home Confinement As Appropriate in Response to
COVID-19 Pandemic

Thank you for your tremendous service to our nation during the present crisis. The current
situation is challenging for us all, but I have great confidence in the ability of the Bureau of Prisons
(BOP) to perform its critical mission during these difficult times. We have some of the best-run
prisons in the world and I am confident in our ability to keep inmates in our prisons as safe as
possible from the pandemic currently sweeping across the globe. At the same time, there are some
at-risk inmates who are non-violent and pose minimal likelihood of recidivism and who might be
safer serving their sentences in home confinement rather than in BOP facilities. I am issuing this
Memorandum to ensure that we utilize home confinement, where appropriate, to protect the health
and safety of BOP personnel and the people in our custody.

I. TRANSFER OF INMATES TO HOME CONFINEMENT _ WHERE
APPROPRIATE TO DECREASE THE RISKS TO THEIR HEALTH

One of BOP’s tools to manage the prison population and keep inmates safe is the ability to
grant certain eligible prisoners home confinement in certain circumstances. J am hereby directing
you to prioritize the use of your various statutory authorities to grant home confinement for inmates
seeking transfer in connection with the ongoing COVID-19 pandemic. Many inmates will be safer
in BOP facilities where the population is controlled and there is ready access to doctors and
medical care. But for some eligible inmates, home confinement might be more effective in
protecting their health.

In assessing which inmates should be granted home confinement pursuant to this
Memorandum, you are to consider the totality of circumstances for each individual inmate, the
statutory requirements for home confinement, and the following non-exhaustive list of
discretionary factors:

e The age and vulnerability of the inmate to COVID-19, in accordance with the Centers
for Disease Control and Prevention (CDC) guidelines;
Case 2:19-cr-00259-JCC Document 43-1 Filed 11/25/20 Page 3 of 6
Memorandum from the Attorney General Page 2
Subject: Department of Justice COVID-19 Hoarding and Price Gouging Task Force

e The security level of the facility currently holding the inmate, with priority given to
inmates residing in low and minimum security facilities;

e The inmate’s conduct in prison, with inmates who have engaged in violent or gang-
related activity in prison or who have incurred a BOP violation within the last year not
receiving priority treatment under this Memorandum;

e The inmate’s score under PATTERN, with inmates who have anything above a
minimum score not receiving priority treatment under this Memorandum;

e Whether the inmate has a demonstrated and verifiable re-entry plan that will prevent
recidivism and maximize public safety, including verification that the conditions under
which the inmate would be confined upon release would present a lower risk of
contracting COVID-19 than the inmate would face in his or her BOP facility;

e The inmate’s crime of conviction, and assessment of the danger posed by the inmate to
the community. Some offenses, such as sex offenses, will render an inmate ineligible
for home detention. Other serious offenses should weigh more heavily against
consideration for home detention.

In addition to considering these factors, before granting any inmate discretionary release,
the BOP Medical Director, or someone he designates, will, based on CDC guidance, make an
assessment of the inmate’s risk factors for severe COVID-19 illness, risks of COVID-19 at the
inmate’s prison facility, as well as the risks of COVID-19 at the location in which the inmate seeks
home confinement. We should not grant home confinement to inmates when doing so is likely to
increase their risk of contracting COVID-19. You should grant home confinement only when BOP
has determined—based on the totality of the circumstances for each individual inmate—that
transfer to home confinement is likely not to increase the inmate’s risk of contracting COVID-19.

II. PROTECTING THE PUBLIC

While we have an obligation to protect BOP personnel and the people in BOP custody, we
also have an obligation to protect the public. That means we cannot take any risk of transferring
inmates to home confinement that will contribute to the spread of COVID-19, or put the public at
risk in other ways. I am therefore directing you to place any inmate to whom you grant home
confinement in a mandatory 14-day quarantine period before that inmate is discharged from a BOP
facility to home confinement. Inmates transferred to home confinement under this prioritized
process should also be subject to location monitoring services and, where a court order is entered,
be subject to supervised release.

We must do the best we can to minimize the risk of COVID-19 to those in our custody,
while also minimizing the risk to the public. I thank you for your service to the country and
assistance in implementing this Memorandum.
Case 2:19-cr-00259-JCC Document 43-1 Filed 11/25/20 Page 4 of 6

Office of the Attorney General
Washington, D.C. 20530

 

April 3, 2020

MEMORANDUM FOR DIRECTOR OF BUREAU OF PRISONS

FROM: THE ATTORNEY GENERA Por __

SUBJECT: Increasing Use of Home Confinement at Institutions Most Affected by
COVID-19

The mission of BOP is to administer the lawful punishments that our justice system
imposes. Executing that mission imposes on us a profound obligation to protect the health and
safety of all inmates.

Last week, I directed the Bureau of Prisons to prioritize the use of home confinement as a
tool for combatting the dangers that COVID-19 poses to our vulnerable inmates, while ensuring
we successfully discharge our duty to protect the public. I applaud the substantial steps you have
already taken on that front with respect to the vulnerable inmates who qualified for home
confinement under the pre-CARES Act standards.

As you know, we are experiencing significant levels of infection at several of our facilities,
including FCI Oakdale, FCI Danbury, and FCI Elkton. We have to move with dispatch in using
home confinement, where appropriate, to move vulnerable inmates out of these institutions. I
would like you to give priority to these institutions, and others similarly affected, as you continue
to process the remaining inmates who are eligible for home confinement under pre-CARES Act
standards. In addition, the CARES Act now authorizes me to expand the cohort of inmates who
can be considered for home release upon my finding that emergency conditions are materially
affecting the functioning of the Bureau of Prisons. I hereby make that finding and direct that, as
detailed below, you give priority in implementing these new standards to the most vulnerable
inmates at the most affected facilities, consistent with the guidance below.

I. IMMEDIATELY _MAXIMIZE_ APPROPRIATE TRANSFERS TO HOME
CONFINEMENT OF ALL APPROPRIATE INMATES HELD AT FCI OAKDALE
FCI DANBURY, FCI ELKTON, AND AT OTHER SIMILARLY SITUATED BOP
FACILITIES WHERE COVID-19 IS MATERIALLY AFFECTING OPERATIONS
Case 2:19-cr-00259-JCC Document 43-1 Filed 11/25/20 Page 5 of 6
Memorandum from the Attorney General Page 2

Subject: Increasing Use of Home Confinement at Institutions Most Affected by COVID-19

While BOP has taken extensive precautions to prevent COVID-19 from entering its
facilities and infecting our inmates, those precautions, like any precautions, have not been perfectly
successful at all institutions. I am therefore directing you to immediately review all inmates who
have COVID-19 risk factors, as established by the CDC, starting with the inmates incarcerated at
FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated facilities where you determine that
COVID-19 is materially affecting operations. You should begin implementing this directive
immediately at the facilities I have specifically identified and any other facilities facing similarly
serious problems. And now that I have exercised my authority under the CARES Act, your review
should include all at-risk inmates—not only those who were previously eligible for transfer.

For all inmates whom you deem suitable candidates for home confinement, you are
directed to immediately process them for transfer and then immediately transfer them following a
14-day quarantine at an appropriate BOP facility, or, in appropriate cases subject to your case-by-
case discretion, in the residence to which the inmate is being transferred. It is vital that we not
inadvertently contribute to the spread of COVID-19 by transferring inmates from our facilities,
Your assessment of these inmates should thus be guided by the factors in my March 26
Memorandum, understanding, though, that inmates with a suitable confinement plan will generally
be appropriate candidates for home confinement rather than continued detention at institutions in
which COVID-19 is materially affecting their operations.

I also recognize that BOP has limited resources to monitor inmates on home confinement
and that the U.S. Probation Office is unable to monitor large numbers of inmates in the community.
I therefore authorize BOP to transfer inmates to home confinement even if electronic monitoring
is not available, so long as BOP determines in every such instance that doing so is appropriate and
consistent with our obligation to protect public safety.

Given the speed with which this disease has spread through the general public, it is clear
that time is of the essence. Please implement this Memorandum as quickly as possible and keep
me closely apprised of your progress.

Il. PROTECTING THE PUBLIC

 

While we have a solemn obligation to protect the people in BOP custody, we also have an
obligation to protect the public. That means we cannot simply release prison populations en masse
onto the streets. Doing so would pose profound risks to the public from released prisoners
engaging in additional criminal activity, potentially including violence or heinous sex offenses.

That risk is particularly acute as we combat the current pandemic. Police forces are facing
the same daunting challenges in protecting the public that we face in protecting our inmates. It is
impossible to engage in social distancing, hand washing, and other recommend steps in the middle
of arresting a violent criminal. It is thus no surprise that many of our police officers have fallen
ill with COVID-19, with some even dying in the line of duty from the disease. This pandemic has
dramatically increased the already substantial risks facing the men and women who keep us safe,
at the same time that it has winnowed their ranks while officers recover from getting sick, or self-
quarantine to avoid possibly spreading the disease.
Case 2:19-cr-00259-JCC Document 43-1 Filed 11/25/20 Page 6 of 6
Memorandum from the Attorney General Page 3

Subject: Increasing Use of Home Confinement at Institutions Most Affected by COVID-19

The last thing our massively over-burdened police forces need right now is the
indiscriminate release of thousands of prisoners onto the streets without any verification that those
prisoners will follow the laws when they are released, that they have a safe place to go where they
will not be mingling with their old criminal associates, and that they will not return to their old
ways as soon as they walk through the prison gates. Thus, while I am directing you to maximize
the use of home confinement at affected institutions, it is essential that you continue making the
careful, individualized determinations BOP makes in the typical case. Each inmate is unique and
each requires the same individualized determinations we have always made in this context.

I believe strongly that we should do everything we can to protect the inmates in our care,
but that we must do so in a careful and individualized way that remains faithful to our duty to
protect the public and the law enforcement officers who protect us all.
